                         Case 2:21-cv-00214-JAD-DJA Document 54 Filed 05/27/21 Page 1 of 4




                    1 JOHN S. POULOS
                      Nevada Bar No. 15085
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      2020 W. El Camino Avenue, Suite 700
                    3 Sacramento, CA 95833
                      916.564.54000
                    4 FAX: 916.564.5444

                    5
                      JOHN S. POULOS
                    6 Nevada Bar No. 15085
                      John.Poulos@lewisbrisbois.com
                    7 ADAM J. PERNSTEINER
                      Nevada Bar No. 7862
                    8 Adam.Pernsteiner@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    9 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                   10 Telephone: 702.893.3383
                      Facsimile: 702.893.3789
                   11
                      Attorneys for Plaintiffs CMB
                   12 INFRASTRUCTURE INVESTMENT GROUP
                      IX, LP, CMB INFRASTRUCTURE
                   13 INVESTMENT GROUP XI, LP, and CMB
                      EXPORT, LLC
                   14
                                                   UNITED STATES DISTRICT COURT
                   15
                                              DISTRICT OF NEVADA, SOUTHERN DIVISION
                   16

                   17
                      CMB INFRASTRUCTURE GROUP IX, LP, a            Case No. 2:21-CV-00214-JAD-DJA
                   18 California limited partnership; CMB
                      INFRASTRUCTURE GROUP XI, LP, a                STIPULATION AND ORDER
                   19 California limited partnership; CMB           EXTENDING BRIEFING SCHEDULE ON
                      EXPORT, LLC, a Texas limited liability        MOTIONS TO DISMISS
                   20 company,
                                                                    [FIRST REQUEST]
                   21                      Plaintiffs,

                   22             vs.                                         ECF No. 54
                   23 COBRA ENERGY INVESTMENT
                      FINANCE, INC., a Delaware corporation,
                   24 COBRA ENERGY INVESTMENT, LLC, a
                      Delaware corporation, COBRA INDUSTRIAL
                   25 SERVICES, INC., a Delaware corporation,
                      COBRA THERMOSOLAR PLANTS, INC, a
                   26 Nevada corporation, COBRA
                      INSTALACIONES Y SERVICIOS S.A., a
                   27 Spanish corporation, ACS SERVICIOS
                      COMUNICACIONES Y ENERGIA, S.L., a
                   28 Spanish corporation, BANCO SANTANDER,
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                        4841-8369-0730.2                        1
ATTORNEYS AT LAW        STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING SCHEDULE ON MOTIONS TO DISMISS
                         Case 2:21-cv-00214-JAD-DJA Document 54 Filed 05/27/21 Page 2 of 4




                    1 S.A., a Spanish Corporation, TONOPAH
                      SOLAR ENERGY, LLC, a Delaware limited
                    2 liability company, and DOES 1 through 50,
                      inclusive,
                    3
                                     Defendants.
                    4

                    5

                    6            Plaintiffs CMB Infrastructure Investment Group IX, LP, CMB Infrastructure Investment

                    7 Group XI, LP, and CMB Export, LLC (collectively, “Plaintiffs”), by and through their attorneys of

                    8 record, and Defendants ACS Servicios Comunicaciones y Energia, S.A. (“ACS”), and Banco

                    9 Santander, S.A. (“Santander,” with ACS, the “Moving Defendants”), by and through their respective
                   10 attorneys of record, hereby stipulate as follows:

                   11            Whereas, on February 9, 2021, Defendants Cobra Energy Investment Finance, LLC, Cobra

                   12 Energy Investment, LLC, Cobra Industrial Services, Inc., Cobra Thermosolar Plants, Inc., Cobra

                   13 Instalaciones y Servicios, S.A., ACS and Santander removed this action from the District Court of

                   14 the State of Nevada, Clark County (see ECF Doc. No. 1);

                   15            Whereas, on March 11, 2021, Plaintiffs filed a motion to remand this action to the District

                   16 Court of the State of Nevada, Clark County for lack of subject matter jurisdiction (see ECF Doc.

                   17 No. 17);

                   18            Whereas, on May 17, 2021, Defendant Santander filed a motion to dismiss for lack of

                   19 personal jurisdiction under Fed. R. Civ. P. 12(b)(2) and for failure to state a claim under Fed. R.

                   20 Civ. P. 12(b)(6) (see ECF Doc. No.52);

                   21            Whereas, also on May 17, 2021, Defendant ACS filed a motion to dismiss for lack of

                   22 personal jurisdiction under Fed. R. Civ. P. 12(b)(2) (see ECF Doc. No.53);

                   23            Whereas, to permit the parties ample time to fully and effectively brief the issues raised by

                   24 the pending Motions to Dismiss;

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                        4841-8369-0730.2                                   2
ATTORNEYS AT LAW        STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING SCHEDULE ON MOTIONS TO DISMISS
                         Case 2:21-cv-00214-JAD-DJA Document 54 Filed 05/27/21 Page 3 of 4




                    1            NOW, THEREFORE, Plaintiffs and Moving Defendants stipulate that:

                    2            1.        Plaintiffs’ oppositions to the Motions to Dismiss shall be filed and served no later

                    3 than June 16, 2021;

                    4            2.        The Moving Defendants shall file and serve their replies to their respective Motions

                    5 to Dismiss no later than June 30, 2021.

                    6            This is the Parties’ first request for an extension of time on these motions, and is made before

                    7 the expiration of any deadline to oppose the Motions to Dismiss by the Plaintiffs. This Stipulation

                    8 is made in good faith and is not intended for purposes of delay.

                    9
                   10    DATED this 26th day of May, 2021                  DATED this 26th day of May, 2021

                   11    LEWIS BRISBOIS BISGAARD & SMITH LLP               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                   12

                   13    By:   /s/ Adam J. Pernsteiner                     By:_/s/ J. Christopher Jorgensen____________
                         JOHN S. POULOS                                       J Christopher Jorgensen
                   14    Nevada Bar No. 15085                                 Nevada Bar No. 5382
                         ADAM J. PERNSTEINER                                  3993 Howard Hughes Pkwy, Suite 600
                   15    Nevada Bar No. 7862                                  Las Vegas, NV 89169-599
                         2020 West El Camino Avenue, Suite 700
                   16
                         Sacramento, California 95833                           Jayant W. Tambe (pro hac vice admitted)
                   17                                                           Laura Washington Sawyer (pro hac vice
                         Attorneys for Plaintiffs CMB                           admitted)
                   18    INFRASTRUCTURE INVESTMENT                              JONES DAY
                         GROUP IX, LP, CMB                                      250 Vesey Street
                   19    INFRASTRUCTURE INVESTMENT                              New York, NY 10281
                   20    GROUP XI, LP, and CMB EXPORT, LLC                      Attorneys for Defendant Banco Santander, S.A.

                   21
                        ///
                   22                                               ORDER
                      ///
                   23 IT IS SO ORDERED.
                      ///
                   24
                      ///
                   25                                                        _________________________________
                      ///                                                    U.S. District Judge Jennifer A. Dorsey
                   26                                                        Dated: May 28, 2021
                      ///
                   27
                      ///
                   28
LEWIS                 ///
BRISBOIS
BISGAARD
& SMITH LLP
                        4841-8369-0730.2                                    3
ATTORNEYS AT LAW        STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING SCHEDULE ON MOTIONS TO DISMISS
